       Case 1:15-mc-00040-AKH Document 835 Filed 04/12/19 Page 1 of 8

                                                                            USDC SDNV
                                                                            DOCUMF'IT
                                     Milbank                                ELECTRONICALLY FILED
                                                                            DOC#:
                                      SCOTT A. EDELMAN
                                          Partner and Chairman
                              55 Hudson Yards I New York, NY 10001-2163
                                                                            DAIi:. !'!LED:
                                                                                           ---
                                            T: 212.530.5149
                                 sedelman@milbank.com j milbank.com


April IO, 2019


VIA ECF AND HAND DELIVERY

The Hon. Alvin K. Hellerstein
United States District Judge
United States District Court, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1050
New York, New York 10007

       Re:       In re American Realty Capital Properties, Inc. Litigation, No. 1: 15-mc-00040-
                 AKH (S.D.N.Y.)

Dear Judge Hellerstein:

         We write on behalf of Defendants American Realty Capital Properties, Inc. and ARC
Properties Operating Partnership, L.P. (the "ARCP Defendants") to request the Court's permission
to file a three-page sur-reply, attached hereto as Exhibit A, to respond to an argument first raised
by Plaintiffs in their reply briefin support of their "Motion to Preclude the ARCP Defendants from
Asserting Defenses Premised on the Improper Use of the Attorney-Client Privilege" (Dkt.
No. 813) ("Reply").

        Specifically, in their Reply, Plaintiffs argue for the first time that "the landscape has
drastically changed since the Court's July 18, 2018 Order" which rejected their argument that the
ARCP Defendants' assertion of privilege over the internal investigation was preventing them from
obtaining discovery regarding the Restatement (Reply at 1), purportedly because "[f]or the first
time in this litigation, the ARCP Defendants are offensively using conclusions drawn from
privileged information underlying the Restatement, despite previously claiming that they had no
intention of doing so." (Id at 2.)

        The ARCP Defendants' proposed sur-reply would demonstrate that the evidence relied
upon by Plaintiffs in support of this argument is almost entirely the same as that previously relied
upon by Plaintiffs in arguing in their July 10, 2018 Letter (Dkt. No. 592) that the ARCP Defendants
were using the privilege as a "sword and shield" in the litigation-an argument that was flatly
rejected by the Court (see Dkt. No. 593).


                                          MILBANK LLP
  NEW YORK I LOS ANGELES I WASHINGTON, D.C. I SAO PAULO I FRANKFURT
  LONDON I MUNICH I BEIJING I HONG KONG I SEOUL I SINGAPORE I TOKYO
      Case 1:15-mc-00040-AKH Document 835 Filed 04/12/19 Page 2 of 8


The Hon. Alvin K. Hellerstein
April 10, 2019                                                                         Page2


       Accordingly, the ARCP Defendants respectfully request the Court's permission to file the
three-page sur-reply attached hereto as Exhibit A.



7-fi i)~
Scott A. Edelman


cc:    All counsel (via ECF)
Case 1:15-mc-00040-AKH Document 835 Filed 04/12/19 Page 3 of 8




                    Exhibit A
     Case 1:15-mc-00040-AKH Document 835 Filed 04/12/19 Page 4 of 8




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


IN RE AMERICAN REAL TY CAPITAL            Civil Action No.: 1: l 5-mc-00040-AKH
PROPERTIES, INC. LITIGATION



This Document Relates To:

      ALL ACTIONS



 ARCP DEFENDANTS' SUR-REPLY IN FURTHER SUPPORT OF OPPOSITION TO
                PLAINTIFFS' MOTION TO PRECLUDE




                                   MILBANKLLP
                                   Scott A. Edelman
                                   Antonia M. Apps
                                   Jed M. Schwartz
                                   Jonathan Ohring
                                   55 Hudson Yards
                                   New York, NY 10001
                                   Telephone: 212-530-5000

                                   Jerry L. Marks
                                   2029 Century Park East, 33rd Floor
                                   Los Angeles, CA 90067-3019
                                   Telephone: 424-386-4000

                                   Attorneys for Defendants American Realty Capital
                                   Properties, Inc. and ARC Properties Operating
                                   Partnership, L.P.
      Case 1:15-mc-00040-AKH Document 835 Filed 04/12/19 Page 5 of 8




       Defendants American Realty Capital Properties, Inc. ("ARCP" or the "Company") and

ARC Properties Operating Partnership, L.P. (collectively with ARCP, the "ARCP Defendants"),

by their undersigned attorneys, respectfully submit this sur-reply in further support of their

opposition to Plaintiffs' "Motion to Preclude the ARCP Defendants from Asserting Defenses

Premised on the Improper Use of the Attorney-Client Privilege" (Dkt. No. 708), to respond to
                                                                                    1
arguments first raised by Plaintiffs in their reply brief (Dkt. No. 813) ("&PlY.").

        In their Reply, Plaintiffs argue that "the landscape has drastically changed since the Court's

July 18, 2018 Order" which rejected their argument that the ARCP Defendants' assertion of

privilege over the internal investigation was preventing them from obtaining discovery regarding

the Restatement. (Reply at 1.) Specifically, Plaintiffs assert that "[f]or the first time in this

litigation, the ARCP Defendants are offensively using conclusions drawn from privileged

information underlying the Restatement, despite previously claiming that they had no intention of

doing so[,]" and that the Court should therefore preclude the ARCP Defendants from relying on

evidence that the March 2015 Restatement reflected new management's implementation of

changes in policy and judgment rather than a correction of false statements. (Id. at 2.) In support,

Plaintiffs cite (for the first time) seven "[s]pecific examples of the ARCP Defendants offensively

using unsupported conclusions drawn from privileged information[.]" (Id. at 2-3.)

        Plaintiffs are wrong. Plaintiffs' purported "examples" only underscore that they are relying

on the same arguments that they relied upon in their July 2018 Letter that were previously rejected




1
  Capitalized terms not otherwise defined herein have the same meanings ascribed to them in the ARCP
Defendants' Memorandum of Law in Opposition to Plaintiffs' Motion to Preclude (Dkt. No. 768) ("Opp.
to Mot. to Preclude"). "ARCP MSJ" refers to the Memorandum of Law in Support of ARCP Defendants'
Motion for Summary Judgment or, In the Alternative, to De-Certify the Class (Dkt. No. 667). "May 2018
Opp." refers to ARCP's Opposition to Direct Action Plaintiffs' Motion for Partial Summary Judgment,
filed in Twin Secs., Inc., et al. v. American Realty Capital Properties, Inc., et al, No. I: 15-cv-01291-AKH,
Dkt. No. 179 (May 22, 2018).


                                                    - 1-
         Case 1:15-mc-00040-AKH Document 835 Filed 04/12/19 Page 6 of 8




by the Court. As indicated in the table below, all but one of the seven "examples" were raised by

the ARCP Defendants in May 2018 in their opposition to the Direct Action Plaintiffs' motion for

partial summary judgment, which was the very basis for Plaintiffs' (rejected) argument in their

July 2018 Letter that the ARCP Defendants were purportedly using the privilege as a "sword and

shield" (see July 2018 Letter at 12-17 (raising "sword and shield" argument and asserting that "in

its summary judgment opposition [in the Direct Actions], one of ARCP's key defenses is that the

error corrections in the Restatements are not an admission of falsity, as plaintiffs' maintain, but

rather, merely reflect 'changes in management policy or judgment"')):

'flaintiffs'~''Examples~~, of the AACP .. .Sa:me:Argiiment~:and ,'Vidence JVer~ Raised: in·
  Def~na~nts Purportedly Using" f~e,                  J~e,:ARC1::~Defenc:ia:11ts' Opposttion to tlit;~i.rect.
· Pri'vilege· as it•Sword and·Shieltfin.> · , . Action 'Plaintiffs'::Motitm for "Partial.Summary
 ;th~itl\iotio~:f9:r'Summ,ary·;J~ugni?nf ,' .1udgiµe~P1!)\tl~y2.018 : ·~ ,,, : '". .. . .
 "in'Feuruary.·2019°·· : ·,· .: .. ..* : ~,, .,,, , ,
   *""   -     ',           "       "




 "The ARCP Defendants asserting that the          "[T]he revisions to AFFO and net loss and the re-
 Restatement was the result of: 'ARCP' s          evaluation of the effectiveness of the Company's
 new management exercised its judgment            prior internal controls set forth in ARCP' s March
 and implemented changes in Company               2015 restatement of its financial results (the
 policy regarding ARCP's prior                    'Restatement') reflected, inter alia, new
 methodology for reporting AFFO and the           management's changes to Company policy and
 classification of its add-backs."' (Reply        changes in judgment as to ARCP's AFFO
 at 3 (quoting ARCP MSJ at 37).)                  methodology and the 'add backs' it used to
                                                  calculate AFFO, rather than an admission that the
                                                  Company's prior reporting was 'false' when
                                                  made." (May 2018 Opp. at 3; see also id. at 39.)
 "The methodology for fiscal year 2012            "As is evident from the face of the restated FY 2013
 through the first quarter of 2014 was the        Form 10-K, the decision to restate AFFO using the
 result of '[m]ethodology [a]djustments[,]        "Net Method" and deducting a 'proportionate share
 not because the previous methodology             of adjustments for non-controlling interests' was
 was incorrect at the time of those earlier       the result of '[m]ethodology [a]djustments."'
 filings."' (Reply at 3 (quoting ARCP MSJ         (May 2018 Opp. at 43; see also id. at 19 .)
 at 37).)
 "ARCP did not apply a materiality "In addition, when determining which items to
 threshold in determining which items to restate, ARCP did not apply a materiality
 restate." (Reply at 3 (citing ARCP MSJ threshold." (May 2018 Opp. at 21.)
 at 37).)




                                                     -2-
     Case 1:15-mc-00040-AKH Document 835 Filed 04/12/19 Page 7 of 8




"The Restatement contains quantitatively        "Therefore, the Restatement is replete with items
immaterial items that ARCP chose to             that typically would not be revised because they are
restate, even though these items would          quantitatively immaterial, but which the Company
typically not be restated." (Reply at 3         nevertheless revised in connection with the
(citing ARCP MSJ at 37-38).)                    Restatement." (May 2018 Opp. at 21.)
"The Restatement contains items that            "In addition to retroactively applying new policies,
ARCP could not locate support for in its        there is evidence that some revisions in the
records 'even though that support in fact       Restatement were simply the result of the Company
existed."' (Reply at 3 (quoting ARCP            being unable during the restatement period to locate
MSJ at 38).)                                    and provide Grant Thornton with support for the
                                                previously-reported expense." (May 2018 Opp.
                                                at 52; see also id. at 21.)
"The statements about internal controls in      "[T]he Restatement is limited by its terms to new
the Restatement reflect 'opinion of the         management's re-evaluat ion-in 2015-of the
Company's      new      management        m      effectiveness of internal controls as of December
connection with  a 're-evaluati on' of those     31, 2013 and for the first two quarters of 2014, and
internal controls."' (Reply at 3 (quoting        says nothing about the truth or falsity of prior
ARCP MSJ at 38).)                                statements of opinion about internal controls at the
                                                 time they were made." (May 2018 Opp. at 55
                                                                                                 2
                                                 (emphasis in original); see also id. at 3, 39.)

       As discussed in the ARCP Defendants' Opposition to Plaintiffs' Motion to Preclude, the

ARCP Defendants have not blocked Plaintiffs from obtaining evidence regarding these or any

other Restatement items.      To the contrary, Plaintiffs have obtained thousands of pages of

deposition testimony on these items and other items addressed in the Restatement. Nor are the

ARCP Defendants relying on privileged communications in raising these evidentiary items in

support of its Restatement defense. (See generally Opp. to Mot. to Preclude.)

       Accordingly, Plaintiffs' motion should be denied.




2 The only "example" identified by Plaintiffs that was not expressly raised in the ARCP Defendants'
May 2018 Opposition is the ARCP Defendants' factual assertion that ARCP' s "management elected not to
make certain adjustments that would have increased AFFO." (Reply at 3 (citing ARCP MSJ at 38).) That
assertion is based, in part, on deposition testimony by Grant Thornton auditor Richard Lafleur in September
2018-mont hs after the filing of the May 2018 Opposition -an issue which Plaintiffs had full opportunity
to explore during LaFleur's deposition (and elsewhere). (See ARCP Defs.' Rule 56.1 Statement of Material
Undisputed Facts in Support of Their Mot. for Summary Judgment or, In the Alternative, to De-Certify the
Class, 0kt. No. 755, ~ 197 (Mar. 27, 2019) (citing Lafleur testimony).)


                                                   -3-
      Case 1:15-mc-00040-AKH Document 835 Filed 04/12/19 Page 8 of 8




Dated: April 10, 2019
New York, New York

                                     MILBANKLLP

                                     By: Isl Scott A. Edelm an
                                         Scott A. Edelm an
                                         Anton ia M. Apps
                                         Jed M. Schwa rtz
                                         Jonath an Ohrin g
                                         55 Hudso n Yards
                                        New York, New York 10001
                                        Telephone: (212) 530-5000

                                        Jerry L. Marks
                                        2029 Century Park East, 33rd Floor
                                        Los Angel es, California 90067-3019
                                        Telephone: (424) 386-4000

                                    Attorneys for Defendants American Realty
                                    Capital Properties, Inc. and ARC Properties
                                    Operating Partnership, L.P.




                                  -4-
